Citation Nr: 1646631	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO. 15-21 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for a low back disability, to include lumbar spine degenerative joint disease and degenerative disc disease (a back disability). 

2. Entitlement to service connection for a pulmonary condition, claimed as due to asbestos exposure. 


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his son



ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to October 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

In May 2016, the Veteran and his son testified at a Travel Board hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. During the hearing, the Veteran requested, and was granted, a period of 60 days within which to submit additional evidence in support of the appeal.

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" (VBMS) paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a pulmonary condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has a current back disability manifested by degenerative joint disease and degenerative disc disease of the lumbar spine. 

2. The Veteran's current back disability did not have its onset during active service. Symptoms of the current back disability were not chronic during service, did not manifest to a compensable degree within one year of service, and were not continuous since service separation. The Veteran's current back disability is not etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided notice to the Veteran in March 2014, prior to the initial adjudication of the claim in July 2014. The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim of service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain. The March 2014 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.

VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA and private treatment records, records from the Social Security Administration (SSA), a VA examination report, a VA addendum medical opinion, and the Veteran's statements, including his testimony at the May 2016 Board hearing. 

The Veteran was afforded a VA examination in June 2014. 38 C.F.R. § 3.159(c)(4). In addition, a supplemental medical opinion was obtained in July 2014. When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination performed and opinions provided are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Taken together, the VA examination and the supplemental medical opinion are adequate to adjudicate the appeal. The medical opinion evidence considered all the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinions stated. Accordingly, the Board finds that VA's duty to assist with respect to providing a VA examination or obtaining a medical opinion has been met. 38 C.F.R. § 3.159(c)(4). Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion").

VA has therefore satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection for a Back Disability

The Veteran contends that his current back disability is directly related to a claimed slip-and-fall accident during service. The Veteran reports that ever since this in-service injury, he has had continual symptoms of low back pain that have resulted in limitations in his functional activities. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability. In absence of proof a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Degenerative joint disease, as arthritis, is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 
38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. 38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as degenerative joint disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran has a current back disability. Following VA examination in June 2014, the VA examiner diagnosed lumbar degenerative disc disease. VA and private treatment records throughout the appeal period include lumbar degenerative joint disease as an additional diagnosis. See e.g., July 2013 VA Treatment Record. As a whole, the medical and lay evidence establishes that the Veteran currently experiences constant low back pain with occasional radiating symptoms, resulting in decreased standing and walking tolerance, impaired gait, and decreased mobility. 

After a review of all the lay and medical evidence, however, the preponderance of the evidence is against a finding that the Veteran's back disability began during service or that he otherwise experienced chronic symptoms of his back disability during service. The preponderance of the evidence is also against a finding that symptoms of the back disability manifested to a compensable degree within one year of service or were continuous since service separation. Finally, the preponderance of the evidence is against a finding that the Veteran's back disability is otherwise related to active service. 

Service medical records do not reflect any diagnosis of or treatment for a back condition. The only notation of lower back pain in the service treatment records is found in a March 1954 service treatment record when the Veteran reported a lower back ache in conjunction with other symptoms of malaise, chills, and a fever; the service clinician diagnosed influenza. In addition, the October 1957 service separation examination report reflected a normal spinal examination and no diagnoses were noted by the service physician. 

In contrast to the lack of documented symptoms of a back disability during service, the Veteran contends that he injured his back during service, reported the injury, and received treatment. In a June 2013 statement, the Veteran indicated that he injured his back as a result of a slip-and-fall injury aboard a naval ship during a storm. The Veteran indicated that he sought treatment and was diagnosed with a lower back injury. He further indicated that he has had continuous symptoms since the in-service injury. During the May 2016 Board hearing, the Veteran testified that his back pain began during service after he slipped and fell while trying to handle cargo. The Veteran indicated that he reported his back and received treatment for the injury during service. 

These contentions are reflected in VA treatment records dated after July 2013. A July 2013 VA treatment record reflects that the Veteran presented with chronic low back pain, which he indicated began following an in-service injury in 1954-1955 when he tumbled aboard a ship. The Veteran reported continual pain since the reported in-service injury. An October 2015 VA physical therapy consultation report reflects that the Veteran reported a history of chronic low back pain since an in-service slip-and-fall injury. 

In addition, the Veteran submitted several lay statements in support of his contentions. In a January 2015 statement, Veteran's daughter-in-law indicated that in the 30 years that she has known the Veteran, she has "seen him repeatedly suffer with back pain/problems." The Veteran's grandson provided a similar statement also in January 2015. In an April 2015 statement, the Veteran's son indicated that the Veteran has always had pain and difficulties with his back for as long as the son could remember. The son further noted that he did not "know of any [accident] or mishap [the Veteran] was involved in that would cause his pain and discomfort except his [accident] in the Navy." In an April 2015 statement, the Veteran's brother indicated that he remembered their parents receiving a letter from the Veteran while the Veteran was serving in the Navy, in which he reported injuring his back causing a lot of pain. The brother further indicated that the Veteran has been experiencing continual pain ever since the initial in-service injury. 

Finally, the Veteran reported this claimed in-service injury to the VA examiner upon examination in June 2014. At that time, the Veteran reported initially injuring his back as a result of a slip-and-fall injury during service. The Veteran reported continual symptoms since service. The VA examiner noted no documentation of an injury to the low back, any complaints of lower back pain, or any treatment received for lower back pain in Veteran's service treatment records. 

In a July 2014 supplemental medical opinion, a second VA examiner indicated that she performed another review of the service treatment records, with particular attention to parts earmarked by RO personnel. The VA examiner indicated that "after thorough review of [service treatment records,] there is no documented back injury or complaints[,] and [the service] discharge summary [report] states [a] normal spine." The VA examiner further noted that "in VBMS electronic [claims] file [the bookmarked] pages refer to malaria and are unrelated to [the] spine." 

In VBMS, the Veteran's service treatment records have two notations that refer to the March 1954 service treatment record where the Veteran reported a lower back ache in conjunction with other symptoms of malaise, chills, and a fever. Following examination, the service clinician diagnosed influenza. The service treatment records contain no notation of the Veteran contracting malaria. 

The July 2014 VA examiner reviewed the claims file and opined that the sole notation of low back pain during service was attributable to a systemic condition as opposed to a musculoskeletal injury to the lumbar region as described by the Veteran. This opinion is consistent with the June 2014 VA examiner's opinion. Moreover, as discussed below, the Board finds the Veteran's statements regarding an in-service injury to the low back not credible. Therefore, while the VA examiner incorrectly attributed the low back pain to malaria, this factual error does not lessen the probative value of the opinion, and an addendum medical opinion is not needed. 

Despite the contentions of the Veteran, service treatment records do not contain any documentation of symptoms of, a diagnosis of, or treatment for a low back injury. Service treatment records contain several Sick Call Treatment Records reflecting that the Veteran sought treatment for injuries to his hand, fingers, and ankle, as well as other conditions including a head cold, headaches, and cysts. These records, however, document no reported low back injury or treatment. Service treatment records appear complete and there is no indication that any service records are missing. Accordingly, the Board finds that service treatment records that show the Veteran did not have any complaints relating to a low back injury to be highly probative. See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana, 24 Vet. App. 428, 438.

The Veteran separated from service in October 1957. There is no medical evidence documenting that symptoms of the back disability manifested to a compensable degree within one year of service. In an August 2016 statement, the Veteran indicated that he was admitted to a private hospital in late 1958 or early 1959 with low back pain, and underwent a spinal tap procedure. The Veteran indicated, however, that this hospital had been closed for 30 years and his treating physicians had since died, so he believed these records would be unavailable.

Instead, the evidence demonstrates that the Veteran was involved in a workplace accident in February 1983 and has not worked since that time. The preponderance of the evidence demonstrates that the Veteran's current back disability is related to this workplace injury. 

A June 1983 private general medical examination report reflects that the Veteran reported persistent low back pain since a workplace injury in February 1983. At that time, the Veteran reported slipping while mixing concrete, resulting in a twisting of his low back. The Veteran reported a past history of similar injuries in 1974, 1977, 1978, 1979, 1981, and 1982. Following examination, the private physician diagnosed an acute lumbosacral strain from February 1983 that was superimposed on a long-standing history of chronic recurrent lumbosacral pain. 

A June 1983 private neurological examination report reflects that the Veteran reported a history of low back pain since a workplace injury in February 1983. At that time, the Veteran reported twisting his back while mixing and pouring concrete. The Veteran reported "similar injuries in the past with essentially the same problem," but that the pain would always subside such that he could return to work. The Veteran denied any other significant medical history. Following examination, the private physician diagnosed a chronic low back strain. 

A second June 1983 private neurological examination report reflects that the Veteran reported a history of low back pain since a workplace injury in February 1983. At that time, the Veteran reported a slip-and-fall injury. The Veteran reported a previous back injury that occurred in May 1981. Following examination, the private physician diagnosed mild chronic lumbar strain syndrome. 

A July 1983 private examination report reflects that the Veteran reported "recurrent episodes of back pain usually following work injuries since 1974" with minimal back discomfort between episodes. The Veteran reported the most recent exacerbation occurred following the February 1983 workplace accident. The private physician diagnosed a likely radiculopathy of the S-1 spinal nerve root. 

A September 1983 private hospital discharge summary report reflects that the Veteran reported severe low back pain and difficulty walking. At that time, the Veteran reported the onset of his symptoms as the February 1983 workplace injury. The private physician diagnosed herniation of a lower lumbar disc. 

In August 1984, the Veteran applied for SSA disability compensation. At that time, the Veteran reported working as a laborer performing general construction between 1958 and February 1983, which involved, per the Veteran's report, use of heavy machinery, continual standing and walking, frequent bending and reaching, and frequent lifting of over 50 pounds. The Veteran described this work as "arduous, repetitious, all placing heavy strain on [his] back." The Veteran indicated that he sustained a workplace injury in February 1983 and had been unable to work since the injury. The Veteran's initial application was denied, and he subsequently re-applied for disability benefits in February 1991 and February 1999; in these applications, the Veteran made similar reports as his initial application. Disability benefits were awarded in February 1999, with the back disability listed as the primary diagnosis. 

A September 1984 private examination report reflects that the Veteran reported chronic low back pain since injuring his back in the February 1983 workplace accident. 

A September 1986 treatment record reflects that the Veteran presented with chronic low back pain, "which has been bothersome since 1983 after injuring himself on the job."

A May 1988 treatment record reflects that the Veteran presented with chronic low back pain with radiating neurological symptoms resulting in decreased functional capacity. At that time, the Veteran indicated that he was injured in February 1983 as the result of a slip-and-fall injury. 

An October 2004 treatment record reflects that the Veteran presented with chronic low back pain that "began many years ago," but was recently exacerbated following a fall while walking. 

As reflected in the private medical records following the workplace injury, the Veteran ascribed all of his then-current symptoms to the February 1983 injury. While the Veteran consistently reported that the February 1983 injury was not his first low back injury, he indicated that previous injuries had all resolved, allowing his to return to full functional capacity, including returning to work in construction. In none of these treatment records, however, did the Veteran identify a low back injury during service. Of note, in June 1983, the Veteran identified six prior back injuries and dated the earliest prior injury to 1974, 17 years after he separated from service. See also July 1983 Private Examination Report. 

The Veteran's prior statements in the years following the 1983 workplace injury are inconsistent with his current statements in which he ascribes his back disability to a claimed in-service injury. In fact, the first indication found in lay or medical evidence that the Veteran attributed his current back disability to an in-service injury is his June 2013 application for VA compensation benefits. Moreover, during the June 2014 VA examination, he specifically denied "any further injury to his lower back since his military service." As noted above, the Veteran's son, in an April 2015 statement, also indicated that he did not "know of any [accident] or mishap [the Veteran] was involved in that would cause his pain and discomfort except his [accident] in the Navy." The Board finds the statements provided by the Veteran and his son made in support of the appeal to be less probative than those made to the Veteran's treating health care providers. See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (holding that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Further, the Board finds the Veteran's statements and those of his family members, which suggest that his back disability began during service, are not credible. See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed Cir. 1996) (holding that, in weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness). As discussed above, the Veteran's statements claiming an onset of his back disability during service, for which he reported receiving treatment, are inconsistent with service treatment records documenting no such symptoms or treatment, are inconsistent with the Veteran's prior statements made to treating medical professionals ascribing his back disability to the February 1983 workplace injury, and are only found in the record after his claim for VA disability compensation. 

Competency, however, must be distinguished from weight and credibility. The Veteran is competent to report symptoms of back pain that he perceives through his own senses. See Layno, 6 Vet. App. 465, 469. However, as the Veteran has attempted to establish a continuity of symptomatology or nexus through his own lay assertions and those of his family members, the Board finds that the etiology of lumbar degenerative joint and disc disease falls outside the realm of common knowledge of a layperson and neither the Veteran nor members of his family are competent to provide evidence on the issue of causation. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Spinal disabilities require specialized training for a determination as to symptomatology, diagnosis, and causation, and are therefore, not susceptible to lay opinions on etiology. Finally, as discussed above, the Board finds the Veteran's statements and those of his family members not credible. Consequently, the Veteran's statements and those of his family members that attempt to establish continuity of symptomatology or relate his current back disability to active service are of no probative value. 

As noted above, the Veteran underwent VA examination in June 2014. Following examination, the VA examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by the claimed in-service injury. In the July 2014 supplemental medical opinion, a second VA examiner also opined that the Veteran's low back disability was less likely than not incurred in or caused by the claimed in-service injury. The June 2015 VA examiner examined the Veteran, reviewed the claims file, and provided a medical opinion supported by adequate rationale. The VA examiners' opinions are competent and probative medical evidence against the Veteran's claim. In essence, both VA examiners found no indication that the Veteran experienced an in-service low back injury. There are no conflicting competent medical opinions of record. 

As the preponderance of the evidence demonstrates that the Veteran did not experience chronic symptoms of a back disability in service, continuous symptoms since service, or compensable manifestations within one year of service separation, presumptive service connection for a back disability may not be established. 
38 C.F.R. §§ 3.303, 3.307, 3.309. Absent competent, credible, and probative evidence of a nexus between the Veteran's back disability and his active service, the Board finds that service connection may not be established. See 38 U.S.C.A. 
§ 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).

The preponderance of the evidence is against the claim of service connection, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a back disability is denied. 


REMAND

The Veteran has not been provided a VA examination in connection with his claimed pulmonary condition. The Veteran contends that he was exposed to asbestos while serving aboard multiple naval ships. A VA memorandum in the claims file indicates that the Veteran's military occupational specialty (MOS) of boatswain's mate is associated with a "minimal" risk of asbestos exposure; however, a specific determination as to the likelihood that the Veteran was exposed to asbestos during service has not been performed. In addition, the evidence establishes that the Veteran was exposed to asbestos during his civilian construction employment. Therefore, following a determination whether the Veteran was exposed to asbestos during service, a medical opinion should be obtained to assist in differentiating the effects of post-service asbestos exposure apart from any in-service exposure. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Request that the Veteran provide any medical and non-medical information and/or evidence regarding both the onset and cause of his pulmonary condition that has not been obtained by VA. Provide authorizations for release of information for the Veteran's completion for any records cited but not obtained. 

Request that the Veteran authorize the release of any medical and sick leave information from his former employer, "Seigfried Construction Company," and any other employer since release from active duty.

2. Determine, if plausible, the amount of likely exposure to asbestos sustained by the Veteran sustained during active naval service on the USS GOLDCREST, USS ALSTEDE, USNS JOSEPH F. MERRELL, USS RIGEL, and USS ALCOR.

3. AFTER DETERMINING THE LIKELY EXPOSURE TO ASBESTOS SUSTAINED BY THE VETERAN DURING ACTIVE SERVICE, schedule the Veteran for an appropriate VA examination by a qualified examiner to assist in determining the nature and etiology of the Veteran's pulmonary condition. All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner should provide (a) specific diagnosis(es) for the Veteran's current pulmonary condition and provide the following opinions:

a. Is the Veteran's current pulmonary condition, however diagnosed, related to the claimed in-service asbestos exposure?

b. Is the Veteran's current pulmonary condition, however diagnosed, otherwise related to any aspect of the Veteran's service?

In rendering the above opinions, the examiner must review the record in conjunction with rendering the requested opinions. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*Service medical records do not reflect a diagnosis of or treatment for a pulmonary condition. The October 1957 service separation examination report reflects a normal lungs and chest examination and no diagnoses were noted by the service physician. 

*VA's Adjudication Procedure Manual reflects that the MOS of boatswain's mate is associated with a "minimal" risk of exposure to asbestos. See M21-1, Part IV.ii.1.I.3.c.

*A May 1992 private treatment record reflects that the Veteran reported increasing shortness of breath. The physician noted that screening spirometry revealed "most likely a restrictive disease and possibly early COPD [(chronic obstructive pulmonary disease)] as related to chronic cigarette smoking and morbid obesity."

*An August 2000 treatment record reflects that the Veteran was evaluated for possible adverse effects of the inhalation of asbestos fibers in the course of his occupation as laborer from 1958 to 1983. The Veteran reported a smoking history of one-half pack of cigarettes per day for 20 years, or 10 pack-years. The Veteran reported shortness of breath only with exertion, precipitated primarily with recent weight gain, and occasional wheezing; the Veteran denied chest pain, significant cough, or sputum production. The private physician noted a contemporaneous X-ray report documenting pleural thickening, "consistent with that of pleural asbestos-related disease." In making this finding, the private physician noted that the X-rays findings were not consistent with pulmonary parenchymal asbestosis or interstitial lung disease. The private physician indicated the Veteran's disease was mild in severity and produced no significant symptomatology or limitation of his respiratory function. The physician noted that the Veteran's pleural asbestos-related disease is causally related to the inhalation of asbestos fibers.

*An October 2005 private treatment record reflects that the Veteran presented with dyspnea on exertion. Following examination, the private physician indicated that the Veteran's symptom was likely multi-factorial, including both pulmonary and non-pulmonary conditions, including possible pulmonary hypertension, morbid obesity, and general deconditioning.

*An October 2012 VA treatment record reflects that the Veteran presented with complaints of chest pain and shortness of breath. At that time, the Veteran reported a smoking history of one pack per day for 40 years (or 40 pack years), but quitting 20 years prior. Following examination, the VA physician noted expiratory wheezing and increased respiratory effort, but noted no documented history of pulmonary disease.

*In a June 2013 statement, the Veteran indicated that he was exposed to asbestos while aboard five different naval ships. The Veteran indicated that all five ships were cargo ships and he was exposed to asbestos while working in the ships' hulls. 

*A July 2013 VA treatment record reflects that the Veteran presented with a chief complaint of bronchitis and current treatment of antibiotics from a private physician. Following assessment, the VA physician continued the antibiotic treatment for the bronchitis. However, in noting recommended treatment for the Veteran's low back condition, the VA physician noted that the Veteran had severe COPD related to asbestosis from him time in the Navy.

*During the May 2016 Board hearing, the Veteran testified that he was diagnosed with asbestosis in the late 1980s. The Veteran further indicated that he believed he was exposed to asbestos while serving aboard several naval ships as a result of close proximity to pipes in the cargo hull, cleaning and swabbing the decks, and painting and stripping the hulls. The Veteran also reported exposure to asbestos during his civilian work in construction. The Veteran reported smoking prior to service, but quitting upon entrance into service, and only smoking occasionally following service.

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

4. After undertaking any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


